

AMENDMENT TO EXECUTIVE AGREEMENT
 
This Amendment, dated as of August 4, 2015, amends the Amended and Restated
Executive Agreement dated as of May 7, 2010 by and between PTC Inc. (f/k/a
Parametric Technology Corporation), a Massachusetts corporation (the “Company”),
and James Heppelmann (the “Executive”), as amended by amendments dated as of
November 18, 2011 and May 13, 2013 by and between the Company and the Executive
(together, the “Executive Agreement”).
 
WHEREAS, the Executive and the Company wish to amend certain terms and
conditions of the Executive Agreement.


NOW, THEREFORE, the Company and the Executive hereby agree to amend the
Executive Agreement as follows:
 
1.           Amend Section 1 to add a new definition 1(i) to read as follows:
 
“(i)           “Equity Award” means any stock option, stock appreciation right,
restricted stock unit or restricted stock award or other equity award issued
under any Stock Plan.”




2.           Replace Section 3 in its entirety with a new Section 3 to read as
follows:
 
“3.           Termination of Employment without Cause.


If the Company terminates the Executive’s employment without Cause, other than a
termination constituting a Change in Control Termination or a termination due to
his Disability, the Executive shall be entitled to the following:
 
(a)           payment of (i) his base salary, paid bi-weekly, for a two-year
period commencing on the termination date, such salary to be paid at a rate
equal, on an annualized basis, to the highest annual salary (excluding any
bonuses) in effect with respect to the Executive during the six-month period
immediately preceding the termination date, and (ii) an aggregate amount equal
to two times the target annual cash incentive award for which the Executive is
eligible for the fiscal year in which the termination date occurs, paid in equal
bi-weekly installments for a two-year period commencing on the termination date,
the first payment of which shall (x) be made within forty-five (45) days
following the termination date, and (y) include all amounts then due under this
clause (a) that have not yet been paid; and
 
(b)           continued participation in the Company’s medical, dental, vision
and basic life insurance benefit plans (the “Benefit Plans”), subject to the
terms and conditions of the respective plans and applicable law, for a period of
two years following the termination date; provided that, to the extent that any
of the Benefit Plans does not permit such continuation of the Executive’s
participation following his termination or any such plan is terminated, the
Company shall pay the Executive an amount which is sufficient for him to
purchase equivalent benefits, such amount to be paid quarterly in advance;
provided further, however, that to the extent the Executive becomes eligible to
receive medical, dental, vision and/or basic life insurance benefits under a
plan provided by another employer, the Executive’s entitlement to participate in
the corresponding Benefit Plans or to receive such corresponding alternate
payments shall cease as of the date the Executive is eligible to participate in
such other plan, and the Executive shall promptly notify the Company of his
eligibility under such plan.”
 


3.           Replace Section 4(a) in its entirety with a new Section 4(a) to
read as follows:
 
“(a)           Equity Awards.  Effective upon a Change in Control that occurs
during the Executive’s employment, and except as provided in any Equity Award
that excludes such Equity Award from the effects of this Section 4, the
following shall occur:
 
(i)           any performance criteria applicable to any Equity Award held by
the Executive shall be deemed to have been met in full at the target level
(which deemed performance will not affect any time-based vesting schedule for
such Equity Award); and
 
(ii)           each outstanding Equity Award held by the Executive shall be
deemed amended automatically to provide that, notwithstanding any provision of
any Stock Plan, no outstanding Equity Award held by the Executive may be
terminated or forfeited without the Executive’s written consent (provided that
this shall not prevent termination of (A) any unvested portion thereof that is
terminated or forfeited upon termination of the Executive’s employment as
provided in any agreement or certificate executed in connection with any such
Equity Award, (B) a stock option the termination of which is covered by Section
8(i) of the Company’s 2000 Equity Incentive Plan, or (C) an Equity Award upon
payment of a cash payment with a Fair Market Value (as defined in the applicable
Stock Plan) equal to the amount that would have been received upon the exercise
or payment of the Equity Award had the Equity Award been exercised or paid upon
the Change in Control)..
 
The foregoing notwithstanding, this Section 4(a) shall not apply to any Equity
Award granted to the Executive as an incentive bonus under any of the Company’s
short-term incentive programs which are subject to performance criteria with a
performance period of one year or less and time-based vesting with an original
vesting term of less than fifteen (15) months (collectively, “Bonus Equity”),
which shall be treated as provided in Section 4(b)(ii).”




4.           Replace Section 5 in its entirety with a new Section 5 to read as
follows:


“Effective upon a termination of the Executive’s employment due to Executive’s
death or by the Company due to the Executive’s Disability, except as provided in
any Equity Award that excludes such Equity Award from the effects of this
section, all performance criteria applicable to any Equity Awards held by the
Executive shall be deemed to have been met in full at the target level and all
Equity Awards held by the Executive shall immediately become vested,
unrestricted and exercisable or distributable in full at the target level;
provided that this Section 5 shall not apply to any Bonus Equity.”




5.           Replace Section 8 in its entirety with a new Section 8 to read as
follows:


“8.           Term.
 
Unless the Executive’s employment is earlier terminated, this Agreement shall
continue in effect until 11:59 p.m. on September 30, 2016 and shall
automatically renew thereafter on an annual basis for additional twelve-month
terms unless either party provides written notice to the other party of
non-renewal at least ninety (90) days prior to the expiration of the then
current term.  If a Change in Control occurs while this Agreement is in effect,
the term of this Agreement shall automatically be extended to the third
anniversary of the Change in Control.  Upon the termination of this Agreement,
the respective rights and obligations of the parties shall survive to the extent
necessary to carry out the intentions of the parties as embodied herein.”
 
In all other respects, the Executive Agreement shall remain in full force and
effect.
 
 
EXECUTED as of the date first written above.
 
PTC INC.
By:  /s/ Barry Cohen
      Barry Cohen
Executive Vice President, Strategy
JAMES HEPPELMANN
/s/ James Heppelmann                                                   
 
   



